COURT OF APPEALS
SANDEH BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOITLE
 Ci I!EI; JUSTICE                      CADENA-REEVES JUSTICE CENTER                        CLERK OF COURT
K ViNANGEUNI                                 .WO DOLOROSA, SUITE3200
MAUIALYN BAKNAKU                        SAN ANTONIO, TEXAS 78205-3037
KiLULCA C.MARTINEZ                    WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                         (210)335-2635
I.UZILENAD. CHAPA
JASON PULLIAM                                                                               FACSIMILE NO.
  JUSTICES                                                                                  (210)335-2762



                                                 June 10, 2015


           Mary Ann Castro                                       Manuel Castro
           1501 Olive                                            23302 Hickory Shadow
           Jourdanton, TX 78026                                  Elmendorf,TX78112
           * DELIVERED VIA E-MAIL *


           RE:      Court of Appeals Number:        04-14-00785-CV
                    Trial Court Case Number:        2011-C1-15957
                    Style:   Mary Ann Castro
                             v.

                             Manuel Castro


                    Enclosed please find the order which the Honorable Court of Appeals has
           issued in reference to the above styled and numbered cause.


                    If you should have any questions, please do not hesitate to contact me.


                                                                       Very truly yours,
                                                                       KEITH E. HOTTLE, CLERK




                                                                       Deputy Clerk, Ext. 53219
                       ft V-




v i-   ■:   ■- :.■■,
                            Jf ourtlj Court of
                                           Antonio,

                                           June 10, 2015


                                        No. 04-14-00785-CV


                                        Mary Ann CASTRO,
                                             Appellant


                                                 v.




                                         Manuel CASTRO,
                                             Appellee


                   From the 45th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 201 l-CI-15957
                          Honorable Janet P. Littlejohn, Judge Presiding



                                          ORDER

      On June 4. 2015, appellant filed, as we interpret it, a motion to file a supplement to the
appendix to her brief. We GRANT appellant's motion and ORDER the document filed on June
4. 2015, lo be filed as a supplement to appellant's appendix to her brief.




                                                      Marial




       IN WITNESS WHEREOF, 1 have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.




                                                      Keitfi E. Hotlle
                                                      Clerk of Court
COURT OF APPEALS
Fourth Court of Appeals District                     OFFICIAL BUSINESS
CatcnaReeves Justice Center                           STATE OF TEXAS
                                                                                                      -}   "W(^   ■   -—^y PITTJE Y   BOWEfi

300 DoWROSA. Suite 3200                                STATE PENALTY
San ANTONIO, Texas 78205-3037
                                                      FOR PRIVATE USE                                oo;i"1793 7:;        J'Jr-
                                                                                          -■ •».?:■ maileii from zip coce ^:;. u




                                           Manuel Castro
                                           23302 Hickory Shadow
                                           E'rnendorf, TX 78112

                                                         NI XIE           782     FE      1                 8006/14/15

                                                                        RETURW       TO       SENDER
                                                             NOT      DELIVERABLE              AS    ADDRES5ED
                                                                        ii tt AS l = TG       F %i

                                                                  7 G2 8S3 C3 7 S3                   :ic-e-e4-s6-is-4i

                                   7Bi 1
\
    \
        \